    1

    2

    3
          ANDREW BAUM - State Bar No. 190397
          abaum@glaserweil.com
          MICHAEL L. SMITH - State Bar No. 298917
          msmith@glaserweil.com
          GLASER WEIL FINK HOWARD
                                                                 JS -6
            AVCHEN & SHAPIRO LLP
    4     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    5     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    6
          Attorneys for Defendants
    7
          Law Offices Of The Los Angeles
    8     County Public Defender, County
    9
          Of Los Angeles, Ricardo Garcia,
          Nicole Davis Tinkham, Natalie Parisky,
   10     Kelly Emling, Michael Suzuki,
   11
          Jenny Brown, Albert Menaster,
          Ruben Marquez, Todd Montrose,
   12     and Mark Ridley Thomas
   13                           UNITED STATES DISTRICT COURT
   14                         CENTRAL DISTRICT OF CALIFORNIA
   15

   16
          JOSEPH BENNETT,                              CASE NO.: 2:20-cv-03959

   17                        Plaintiff,                Hon. Andre Birotte Jr

   18     v.                                           [PROPOSED] JUDGMENT

   19     RICARDO GARCIA, NICOLE
          DAVIS TINKHAM, NATALIE
   20     PARISKY, KELLY EMLING,
          MICHAEL SUZUKI, JENNY
   21     BROWN, ALBERT MENASTER,
          RUBEN MARQUEZ, TODD
   22     MONTROSE, MARK RIDLEY-
          THOMAS, LAW OFFICES OF THE
   23     LOS ANGELES COUNTY PUBLIC
          DEFENDER; COUNTY OF LOS
   24     ANGELES, AND DOE
          DEFENDANTS 1 THROUGH 10,
   25     INCLUSIVE,

   26                        Defendants.

   27

   28

                                                    1
                                           [PROPOSED] JUDGMENT
2019965
    1           On June 17, 2021, the Court Granted Defendants Nicole Davis Tinkham,
    2     Natalie Parisky, Kelly Emling, Michael Suzuki, Jenny Brown, Albert Menaster,
    3     Ruben Marque, Todd Montrose, Law Offices of the Los Angeles County Public
    4     Defender, and County of Los Angeles’ February 22, 2021 Motion to Dismiss Plaintiff
    5     Joseph Bennett’s Fourth Amended Complaint (Dkt. No. 37) without leave to amend.
    6     (Dkt. No. 52.)
    7           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment be
    8     entered in favor of Defendants Ricardo Garcia, Mark Ridley-Thomas,1 Nicole Davis
    9     Tinkham, Natalie Parisky, Kelly Emling, Michael Suzuki, Jenny Brown, Albert
   10     Menaster, Ruben Marque, Todd Montrose, Law Offices of the Los Angeles County
   11     Public Defender, and County of Los Angeles as to Plaintiff’s entire Fourth Amended
   12     Complaint.
   13           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
   14     THAT Plaintiff shall receive no relief from his Fourth Amended Complaint, and that
   15     Defendants, as the prevailing parties, shall be entitled to an award of costs that they
   16     may seek in accordance with the Local Rules.
   17

   18     IT IS SO ORDERED
   19

   20     DATED: June 29, 2021                          ___________________________
                                                        Honorable Andre Birotte Jr.
   21                                                   United States District Court Judge
   22

   23

   24

   25

   26

          1
   27      As noted in the Court’s June 17, 2021 Ruling, Plaintiff did not assert a cause of
          action against Defendants Garcia and Ridley-Thomas in his Fourth Amended
   28     Complaint. (See Dkt. No. 52, p. 1, n.1.)
                                                     2
                                            [PROPOSED] JUDGMENT
2019965
